Proceeding pursuant to CPLR article 78 to annul respondent’s determination dated January 21, 1972, which canceled petitioner’s liquor license on the ground that he had violated subdivision 6 of section 106 of the Alcoholic Beverage Control Law, in that petitioner had suffered or permitted the licensed premises to become disorderly and permitted an altercation therein. Application granted to the extent that the determination is modified, on the law, by changing the penalty to a suspension of the license for 60 days and to a demand upon petitioner’s bond to the extent of $500. As so modified, determination confirmed, without costs. In our opinion, the punishment imposed was excessive to the extent indicated herein. Rabin, P. J., Hopkins, Martuscello, Latham and Shapiro, JJ., concur.